Citation Nr: 0808586	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
fatigue as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sleep problems as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of multiple joints (claimed as 
multiple joint pain) as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
gastrointestinal disorder to include erosive gastritis, 
peptic ulcer disease, and gastroesophageal reflux disease as 
due to an undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
skin disorder to include right elbow rash as due to an 
undiagnosed illness.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
depression.

7.  Entitlement to service connection for tension headaches 
as due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

9.  Entitlement to service connection for genetic alopecia 
(claimed as hair loss) as due to an undiagnosed illness.

10.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1972 to March 1974 
and September 1990 to May 1991, to include service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2006, the veteran testified at a RO hearing before a 
Decision Review Officer.  He also testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in October 
2007.  Transcripts of these hearings are associated with the 
claims folder.

Despite the determination to reopen the claims reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The issues of whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for sleep problems, degenerative joint disease of 
multiple joints, gastrointestinal disorder, and skin disorder 
other than groin rash, whether new and material evidence has 
been received to reopen the claims of entitlement to service 
connection for depression, and entitlement to service 
connection for tension headaches as due to undiagnosed 
illnesses, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The September 1995 rating decision, which denied the 
claim of entitlement to service connection for fatigue, is 
final.

2.  The evidence received since the September 1995 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim for service connection for fatigue, 
and raises a reasonable possibility of substantiating the 
claim.

3.  The medical evidence of record shows that the veteran's 
currently diagnosed fatigue has not been attributed to any 
clinically known disorder, that his fatigue has been present 
for over the requisite six-month period, and that his fatigue 
has probably manifested to a compensable degree at some point 
during the presumptive period.

4.  The December 1999 Board decision, which denied the claim 
of entitlement to service connection for a skin disorder, is 
final.

5.  The evidence received since the December 1999 Board 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim for service connection of a skin 
disorder manifested by a groin rash, and raises a reasonable 
possibility of substantiating the claim.

6.  The veteran is not currently diagnosed with a chronic 
disability manifested by memory loss. 

7.  At the October 2007 Travel Board hearing, the veteran 
testified that he wanted to withdraw his claims for service 
connection of genetic alopecia (claimed as hair loss) and 
PTSD; a transcript of the hearing is of record. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for fatigue.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Fatigue is presumed to be due to an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disorder manifested by a groin rash.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  Memory loss was not incurred in or aggravated by active 
service, and may not be presumed to be due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

5.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for genetic 
alopecia (claimed as hair loss) as due to an undiagnosed 
illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

6.  The criteria for withdrawal of a Substantive Appeal on 
the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in July 2003 and May 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence are needed to substantiate the claim for service 
connection for memory loss, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  In the May 2006 letter, the veteran 
was provided notice of the information and evidence needed to 
establish a disability rating and an effective date for the 
disability on appeal.  The claim was last readjudicated in 
April 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service medical records, VA examination 
reports, and lay statements.  The veteran's service medical 
records are not available despite exhaustive efforts, which 
are detailed in a September 2006 Formal Finding on the 
Unavailability of Service Medical Records.  Consequently, the 
Board will not direct that any further efforts be expended to 
obtain the records as the Board concludes that further 
efforts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2007).    

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his memory loss claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for memory 
loss, any questions as to an appropriate disability rating or 
effective date to be assigned the disability are rendered 
moot.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

In light of the favorable determinations with respect to the 
issue of whether new 
and material evidence has been received to reopen the claim 
for a skin disorder manifested by a groin rash, and fully 
favorable determination regarding the claim of entitlement to 
service connection for fatigue, the Board finds that no 
discussion of VCAA compliance is necessary with respect to 
those issues.




Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.	New and Material Evidence-Fatigue and Groin Rash

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2007).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

        1.	Fatigue

According to the Board's December 1999 decision, service 
connection for fatigue was previously denied in a September 
1995 rating decision and no notice of disagreement was 
received on this issue.  The basis for the prior RO denial is 
not stated, and the claims file has been rebuilt, a copy of 
that decision is not of record.

As the record contains additional evidence associated with 
the claims file since the prior final denial that shows 
evidence of a current disability that is possibly related to 
the veteran's service, the claim is reopened.  

        2.	Groin Rash

The veteran's claim for service connection of a skin disorder 
was last denied by the Board in a December 1999 decision on 
the basis that the veteran's various skin disorders had been 
attributed to clinically known diagnoses, and there was no  
nexus evidence that otherwise showed that the clinically 
known disorders were due to his military service.  The 
veteran was notified of this decision and his appellate 
rights.  The December 1999 Board decision is the last final 
denial.  38 U.S.C.A. §§ 7104(b), 7266 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).  

According to the December 1999 Board decision, the pertinent 
evidence of record at the time of the decision included 
service medical records from the veteran's first period of 
active service that showed complaints of a groin rash.  The 
March 1974 separation examination report showed no 
complaints, findings, or treatment of a skin rash.  There was 
also no post-service medical evidence of a current disability 
manifested by a rash of the groin.  

The veteran's claim to reopen was received in September 2001.  
The pertinent evidence added to the record since the December 
1999 Board decision includes 
the April 2006 RO hearing, during which the veteran testified 
that he had a skin disorder during service that included 
"jock itch."  A July 2004 VA treatment record showed that a 
physical examination revealed lichen simplex chronicus of the 
groin.  At the October 2007 Board hearing, the veteran 
testified that he experienced rashes of his groin after his 
return from service in the Persian Gulf.  

The veteran contends that he suffers from recurrent bouts of 
a rash of the groin and there is new medical evidence of 
currently diagnosed lichen simplex chronicus of the groin.  
This evidence is significant when considered with the 
previous evidence of record that showed treatment in service 
for a groin rash but no current disability.  

The Board finds this additional evidence is new, in that it 
was not previously of record, and it is also material as it 
relates to a prior basis for denial of the claim, i.e., a 
current disability and a possible nexus between the veteran's 
currently diagnosed lichen simplex chronicus of the groin and 
his military service.  Thus, new and material evidence has 
been submitted, and the claim is reopened.

B.	Service Connection-Fatigue and Memory Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under 38 C.F.R. § 3.317 (2005), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, 
or any other illness the Secretary determines meets the 
criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that 
the Secretary determines warrants a presumption of service 
connection. 38 C.F.R. 
§ 3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2007). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2007).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

        1.	Fatigue

The pertinent evidence of record shows that VA treatment 
records dated from 1992 to 2007 showed continuous complaints 
of fatigue.

The September 1993 Persian Gulf Registry examination report 
noted an assessment of chronic fatigue etiology unknown at 
present.  An October 1994 VA treatment record noted an 
assessment of fatigue, organic cause unlikely.  

The December 2002 Persian Gulf War examination report shows 
the examiner provided a diagnosis of complaints of 
generalized fatigue with no definitive etiology diagnosed, 
only a subjective complaint.  The examiner noted that after a 
review of the claims file, there was no objective evidence of 
any disease process causing the fatigue.  

In a May 2006 VA memorandum, the veteran's treating 
physician, Dr. D.L., noted that he had seen the veteran since 
November 2004.  Dr. D.L. indicated that the veteran had 
chronic fatigue.

The July 2006 VA Chronic Fatigue Syndrome examination report 
shows that the claims file was reviewed.  The examiner noted 
that the veteran did not meet the VA criteria for chronic 
fatigue syndrome but diagnosed mild fatigue not otherwise 
specified.    

A February 2007 VA treatment record showed that the veteran 
was seen by Dr. D.L. for management of his chronic fatigue.  
After a review of systems and an examination, Dr. D.L. noted 
an assessment of severe chronic fatigue.  Dr. D.L. maintained 
that the veteran's fatigue was present long before he was 
diagnosed with Human Immunodeficiency Virus (HIV); therefore, 
he did not feel that his symptoms were related to the HIV 
diagnosis.   

The veteran contends that he developed chronic fatigue after 
serving in the Persian Gulf War.  VA recognizes that fatigue 
is a sign or symptom that may be a manifestation of an 
undiagnosed illness.  The medical evidence shows that VA 
examiners and treating physicians have diagnosed the veteran 
with chronic fatigue not attributable to any clinically known 
disorder.  The veteran's complaints of fatigue have been 
present in excess of the requisite six-month period.  Most 
recently, Dr. D.L. described that the veteran's fatigue was 
severe, which tends to show that at some point during the 
presumptive period, the veteran's fatigue has manifested to a 
compensable degree according to the criteria set forth in the 
Schedule of Ratings-infectious diseases, immune disorders 
and nutritional deficiencies.  38 C.F.R. § 4.88b, Diagnostic 
Code 6354 (2007).  Accordingly, as all of the elements set 
forth in § 3.317 have been met, the Board presumes the 
veteran's fatigue is due to an undiagnosed illness as a 
result of service in the Southwest Asia theater of operations 
during the Persian Gulf War.



        2.	Memory Loss

As previously discussed, the veteran's service medical 
records are not available.  In cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

At the RO and Board hearings, the veteran testified that he 
noticed the onset of his memory problems in service although 
he was not treated for memory problems in service. 

The October 1992 general medical examination report noted 
that the veteran had a good memory for past and present 
events.  

The September 1996 Persian Gulf Registry examination report 
shows that the veteran's complaints included memory loss.  A 
January 1997 VA consultant report noted that the veteran's 
long term memory was intact and short term memory scores were 
borderline to low average, but the scores were consistent 
with his IQ (intelligence quotient) and did not show a strong 
pattern of increased forgetfulness on delayed recall.  It was 
further noted that the veteran's long and short term memory 
was good.  

In a statement dated in July 2002, the veteran's wife 
reported that after the veteran returned from the Persian 
Gulf, he complained of memory loss.

In a May 2006 VA memorandum, Dr. D.L. reported on the history 
of the veteran's ailments as the veteran had related them to 
him.  Dr. D.L. indicated that the veteran had memory 
problems.

The July 2006 VA neurological examination report noted that 
the veteran's memory was normal.  

The Board observes that while Dr. D.L. notes that the veteran 
has memory loss, on no examination did the veteran 
demonstrate any memory deficits attributable to a pathologic 
process.  The medical evidence of record fails to show a 
chronic disability manifested by memory loss.  Dr. D.L.'s 
assessment appears to be based solely on information the 
veteran provided him.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects clinical data or other rationale to support his 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. 
D.L. does not indicate that his statement is based on the 
results of any testing conducted for memory problems.

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  The evidence of a current disability 
is essentially limited to the veteran's own statements.  This 
is not competent evidence of a current disability since 
laypersons, such as the veteran, are not qualified to render 
medical diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.	Withdrawal of Substantive Appeal-Genetic Alopecia and 
PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing or on the record during a Board hearing, 
at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2007).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  Id.  At the October 
2007 Travel Board hearing, the veteran withdrew the appeal on 
the issues of entitlement to service connection for genetic 
alopecia (claimed as hair loss) as due to an undiagnosed 
illness and whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for PTSD.  A transcript of this hearing is of 
record.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on these issues.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for fatigue is reopened.

Service connection for fatigue as due to an undiagnosed 
illness is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder 
manifested by a groin rash is reopened, and the claim is 
granted to this extent only.

Service connection for memory loss to include as due to an 
undiagnosed illness is denied.

The appeal is dismissed on the issue of entitlement to 
service connection for genetic alopecia (claimed as hair 
loss) as due to an undiagnosed illness.

The appeal is dismissed on the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for PTSD.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the remainder of the 
veteran's claims.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The Court further held that the failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim.  Id.  

While the June 2002, July 2003, May 2006, and August 2006 
VCAA letters advised the veteran of the definition of new and 
material evidence, he was not then notified of the elements 
required to establish service connection that were previously 
found insufficient in the prior December 1999 Board denial, 
thereby depriving him of an opportunity to effectively 
participate in the adjudication process.  Also, with respect 
to the sleep disorder claim, he was not provided with general 
VCAA notice for the underlying service connection claim and 
notice of the information or evidence needed to establish a 
disability rating or effective date for his disability.  
Thus, the RO or Appeals Management Center (AMC) should send 
the veteran and his representative a corrective VCAA letter 
that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) and includes a description of the evidence needed to 
substantiate the claims based on new and material evidence by 
informing him of the elements required to establish service 
connection that were found insufficient in the prior denials 
(i.e., evidence showing that he is currently diagnosed with 
an undiagnosed illness manifested by sleep problems, multiple 
joint pain, gastrointestinal problems, and a skin disorder 
other than groin rash, or medical evidence that otherwise 
links any of the foregoing disorders as well as depression to 
his active service.)

As for the groin rash claim, although this claim is reopened, 
additional evidence is needed before a determination on the 
merits can be rendered.  While the veteran is currently 
diagnosed with lichen simplex chronicus of the groin, it is 
not clear if this disorder is a continuing disease process of 
symptomatology documented in the veteran's service medical 
records, or if it is an acute disorder separate and distinct 
from any groin rash noted in service.  Therefore, the Board 
finds it is necessary to afford the veteran a VA examination 
and obtain a medical opinion to determine the nature of the 
condition and to provide an opinion as to its possible 
relationship to service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007). 

As for the veteran's tension headaches claim, the December 
2002 Persian Gulf War examination report shows that the 
examiner noted that the veteran's headaches were as likely as 
not due to tension headaches.  The July 2006 VA neurological 
examination report shows that the veteran complained that his 
headaches were sometimes accompanied by nausea, and that he 
also experienced photophobia and phonophobia.  The examiner 
provided a diagnosis of migraine headache, and he opined that 
the veteran's headaches were as likely as not related to 
service.  

It is not clear if the veteran suffers from mere headaches, 
which could be a sign or symptom of an undiagnosed illness, 
or if he suffers from migraine, which is a clinically known 
disorder.  Also, while the July 2006 VA examiner linked the 
veteran's headaches to service, he provided no supporting 
rationale.  Thus, the Board finds it is necessary to afford 
the veteran a VA examination and obtain a medical opinion to 
determine the nature of the condition and to provide an 
opinion as to its possible relationship to service.  Id.  

Relevant ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and Kent v. Nicholson that 
includes a description of the evidence 
needed to substantiate the claims of 
entitlement to service connection for 
sleep problems, multiple joint pain, 
depression, gastrointestinal disorder, 
and skin disorder other than groin rash 
based on new and material evidence by 
informing him of the elements required to 
establish service connection that were 
found insufficient in the previous 
denial. 

Specifically, the veteran should be 
advised that the evidence needed to 
substantiate the claims for service 
connection is medical evidence that he 
currently has an undiagnosed illness 
(i.e., a disorder that has not been 
attributed to a clinically known 
disorder) manifested by sleep problems, 
multiple joint pain, gastrointestinal 
problems, and skin disorder other than 
groin rash, or medical evidence (e.g., 
medical opinion) that otherwise links any 
of the foregoing disorders as well as 
depression to his active service.)

In addition, the veteran should be 
advised of all of the elements necessary 
to substantiate his claim for service 
connection for sleep problems, and 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claimed disability, as outlined by 
the Court in Dingess/Hartman.

2.  Obtain any relevant records 
adequately identified by the veteran, 
including any ongoing medical records 
pertinent to the disabilities on appeal, 
including VA treatment records dating 
since March 2007.

3.  Schedule the veteran for a VA 
neurological examination to determine the 
nature of any headaches and to provide an 
opinion as to their possible relationship 
to service, to include service in 
Southwest Asia during the Persian Gulf 
War.  The claims file should be provided 
to and reviewed by the examiner.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
headache disorder is due to an 
undiagnosed illness.  If the headaches 
are attributable to a known clinical 
diagnosis, the examiner should opine 
whether it is at least as likely as not 
that the disability was incurred during 
service.  The examiner must explain the 
rationale for all opinions given.

4.  Schedule the veteran for a VA skin 
examination to determine the nature of 
any rash, including lichen simplex 
chronicus, of the groin and to provide an 
opinion as to its possible relationship 
to service.  The claims file should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be advised that although 
the service medical records are no longer 
available, the 1999 Board decision 
considered those records and noted that 
the veteran was treated during his 1972 
to 1974 service for an unspecified groin 
rash, that his separation examination was 
negative for findings or complaints of 
such, and that his service medial records 
from his 1990 to 1991 service were 
negative for complaints or findings of a 
skin condition.

Following review of the claims file an 
examination of the veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current groin rash 
is etiologically related to his military 
service. 

5.  Thereafter, readjudicate the sleep, 
multiple joint pain, tension headaches, 
depression, gastrointestinal, and skin 
disorder other than groin rash claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


